Case: 18-12103    Date Filed: 12/10/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-12103
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:17-cr-00178-CEM-KRS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DANIEL DALE BARTON, SR.,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (December 10, 2018)

Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:

      Jenny Devine, appointed counsel for Daniel Barton in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 18-12103    Date Filed: 12/10/2018   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Barton’s conviction and sentence are AFFIRMED.




                                         2